DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 08/28/2020.   Claims 1-16 are pending in the application and has been examined. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.         The drawings filed on 08/28/2020 have been accepted and considered by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent: 10,762,914. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. With respect to claims 1, and 9 in the present Application ‘823, and claims 1, and 17 of U.S. Patent ‘914, some of the exemplary differences are provided as follows.  The present Application ‘823, and Patent ‘914 share several common features such as: 
the “receiving… converting… updating… utilizing… providing…” with elements comprising “plurality of audio signal streams”, and “multi-microphone adaptive reverberation filter.” 
The mentioned independent Claims 1, and 9 in the current App. ‘823 when compared to claims 1, and 17 of U.S. Patent ‘914 individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities. Dependent Claims 2-8; and 10-16 also follow the same rationale as to corresponding independent Claims 1, and 9, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and  due to their further dependency.
Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 
Allowable Subject Matter
6.       Claims 1-16 would be allowable over the prior art of record for at least the same reasons as provided in App. 16/032,996, now U.S. Patent: 10,762,914.
Similarly, dependent Claims 2-8; and 10-16 would further limit allowable independent Claims 1, and 9, and thus they would also be allowable over the prior art of record by virtue of their dependency.
Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al., (C. Lin, Y. Chen and Y. Wang, "Partial Update Adaptive Filtering Based on Head-Related Model for In-Vehicle Audio Enhancement," 2012 International Conference on Connected Vehicles and Expo (ICCVE), 2012, pp. 226-230) discloses, see e.g., “…a partial update adaptive algorithm based on the least-mean-square (LMS) approach and head-related transfer functions (HRTFs) to efficiently repress the indirect terms and separate the different timbres resulting from the in-vehicle multichannel playback system. Since HRTFs have played a crucial role in the spatial audio signal processing, introducing this model is shown to facilitate the complexity reduction for a highly nonlinear system. As a result, several examples of numerical design are provided to verify the characteristics of the proposed system…” (See e.g., Lin et al., Abstract).
Please, see PTO-892 for more details. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656